DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
This application is a continuation of 16/492,823 filed on 9/10/2019, now patented US 11,252,587 B2.
16/492,823 is a 371 of PCT/US2018/021709 filed on 03/09/2018.
PCT/US2018/021709 has a provisional application 62/469,859 filed on 3/10/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Specification
The abstract of the disclosure is objected to because of following informalities:
“The first transmission” in the last sentence of the abstract, “The first transmission … one of the second subset of transmit sectors”, should read “The second transmission” to be consistent with the teachings of the disclosure as a whole.
Appropriate correction is required.

The disclosure is objected to because of the following informalities:
In paragraph [0004], “The first transmission” in lines 9-10, “The first transmission … one of the second subset of transmit sectors”, should read “The second transmission” to be consistent with the teachings of the disclosure as a whole.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 5, 9, 10, 13, 14, and 18 are objected to because of the following informalities:
In claim 1 and claim 10, it is suggested to replace “… wherein the first transmission is received in a sector corresponding to one of the first subset of the plurality of transmit sectors” with “… wherein the first transmission is received in a sector corresponding to one of the sectors in the first subset of the plurality of transmit sectors” and “… wherein the first transmission is received in a sector corresponding to one of the second subset of the plurality of transmit sectors.” with “… wherein the second transmission is received in a sector corresponding to one of the sectors in the second subset of the plurality of transmit sectors.” for grammatical correction and for clarity.
In claim 4 and claim 13, it is suggested to replace “… at least one of a received signal strength indication (RSSI), signal-to-noise ratio (SN), or signal-to-interference-and-noise-ratio (SINR)” with “… at least one of a received signal strength indication (RSSI), a signal-to-noise ratio (SN), or a signal-to-interference-and-noise-ratio (SINR)” for grammatical correction and for clarity.
In claim 5 and claim 14, it is suggested to replace “… the at least one of the received signal strength indication (RSSI), signal-to-noise ratio (SN), or signal-to-interference-and-noise-ratio (SINR)” with “… the at least one of a received signal strength indication (RSSI), the signal-to-noise ratio (SN), or the signal-to-interference-and-noise-ratio (SINR)” for grammatical correction and for clarity.
In claim 9 and claim 18, it is suggested to replace “… wherein information indicating a BTA period …” with “… wherein information indicating the BTA period …” for clarity and for correct antecedent basis for the limitation in the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1 and claim 10:
Claim 1 and claim 10, each, recite a limitation “… wherein the first transmission is received …” in line 12 of claim 1 and in line 18 of claim 10. It is unclear whether the first transmission in line 12 of claim 1 and in line 18 of the claim 10 is received from the second communication device or the third communication device. For examination purpose only, it is interpreted as “… wherein the second transmission is received …”.

Regarding claims 2-9 and 11-18:
Claims 2-9 and 11-18 are also rejected because they are directly or indirectly dependent upon the rejected claim 1 and claim 10, respectively, as set forth above.

Regarding claim 3 and claim 12:
Claim 3 and claim 12, each, recite a limitation “the time interval” in line 1. There is insufficient antecedent basis for the limitation in the claim.

Regarding claim 4 and claim 13:
Claim 4 and claim 13, each, recite a limitation “the transmission sectors”. There is insufficient antecedent basis for the limitation in the claim. It should read “the transmit sectors”.

Regarding claim 6 and claim 15:
Claim 6 and claim 15, each, recite a limitation “the plurality of sectors”. There is insufficient antecedent basis for the limitation in the claim. It should read “the plurality of transmit sectors”.
Claim 6 and claim 15, each, recite a limitation “… wherein at least one of the sector used to transmit the first transmission or the sector used to transmit the second transmission is a highest ranked sector of the plurality of sectors.” It is unclear if the limitation of the recited claim is performed by the first communication device or by a different communication device because the first transmission is performed by the second communication device and the second transmission is performed by the third communication device. For examination purpose only, it is interpreted as “… wherein at least one of the sectors used to receive the first transmission or at least one of the sectors used to receive the second transmission is a highest ranked sector of the plurality of transmit sectors observed by the second communication device or a highest ranked sector of the plurality of transmit sectors observed by the third communication device.”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0244432 A1, hereinafter Wang) in view of Maltsev et al. (“Enhanced SLS BF flow for efficient AP-STA access in dense environment”, 802.11-17/xxxx (802.11-17/0067r1), January 2017, hereinafter Maltsev).

Regarding claim 1:
Wang teaches a method (see, Wang: Figs. 1, 5, and 10) performed by a first communication device (see, Wang: Fig. 1, Initiator 101), the method comprising: 
transmitting a plurality of beacon frames in a corresponding plurality of transmit sectors, wherein the plurality of beacon frames are transmitted within a beacon interval (see, Wang: Fig. 5 and para. [0052], “In step 513, … the initiator 501 transmits through one of the selected TX sectors a number of training packets”; Fig. 10 and para. [0064], “During the initiator I-TXSS, the initiator first transmits DMG beacon frames during beacon transmission interval (BTI)”); 
receiving, from a second communication device (see, Wang: Fig. 1, Responder 102), a first transmission including information indicating a first ranking of at least a first subset of the plurality of transmit sectors, wherein the first ranking (e.g., the best MIMO beam combinations) is based on a characteristic, observed by the second communication device (e.g., SNIR), of the at least the first subset of the plurality of transmit sectors (see, Wang: Fig. 5 and para. [0053], “In step 514, responder 502 determines the best MIMO beam combinations for multiple MIMO spatial streams based on the results of the TX sector sweeping and the RX sector sweeping. … For spatial multiplexing, the best MIMO beam combinations are determined based on the highest SNIR. …  In step 515, responder 502 feedbacks the best MIMO beam combinations to initiator 501.”. Thus, the initiator 501 receives a first transmission (i.e., feedback) from the responder 502.), wherein the first transmission is received in a sector corresponding to one of the first subset of the plurality of transmit sectors (see, Wang: Fig. 4C and para. [0049] teach wherein “the initiator transmits training packets sweeping through the selected TX sectors (1, 9, 25, and 28)”, wherein the selected TX sectors (1, 9, 25, and 28) are equivalent to the first subset of the plurality of transmit sectors (i.e., operating sectors). Although, the step 515 does not explicitly describe, it is implied that the best MIMO beam combinations feedback (equivalent to the first transmission) is received by the initiator 501 in one of the operating TX sectors (1, 9, 25, and 28) used to transmit training packets.).
Wang does not explicitly teach wherein receiving, from a third communication device, a second transmission including information indicating a second ranking of at least a second subset of the plurality of transmit sectors, wherein the second ranking is based on a characteristic, observed by the third communication device, of the at least the second subset of the plurality of transmit sectors, wherein the second transmission is received in a sector corresponding to one of the second subset of the plurality of transmit sectors.
In the same field of endeavor, Maltsev teaches a plurality of responders (see, Maltsev: pages 8 and 10, the Responder – EDMG STA X equivalent to the second communication device and the Responder – EDMG STA Y equivalent the third communication device of the instant application) each performing the similar functions to the responder 102 of Wang, as discussed above. Therefore, Maltsev teaches wherein the initiator AP (see, Maltsev: pages 8 and 10, the Initiator – EDMG AP) receiving, from a third communication device (see, Maltsev: pages 8 and 10, the Responder – EDMG STA Y) a second transmission including information similar to the limitations discussed above for the second communication device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include the teachings of Maltsev in order for beamforming training between an AP (Access Point) or PCP (Piconet Central Point) and non-AP or non-PCP STAs (Stations) (see, Maltsev: Page 22). 

Regarding claim 2:
As discussed above, Wang in view of Maltsev teaches all limitations in claim 1.
	Wang further teaches wherein the first communication device, the second communication device, and the third communication device are each one of: a wireless transmit receive unit, a wireless station (STA), an access point (AP), or a base station (see, Wang: Fig. 2 and para. [0042], a wireless device with transceiver (i.e., a wireless transmit receive unit)).

Regarding claim 3: 
As discussed above, Wang in view of Maltsev teaches all limitations in claim 1.
	Wang further teaches wherein the time interval is a beacon interval (BI) comprising at least one of a beacon transmission interval (BTI) or an association beamforming training (A-BFT) (see, Wang: Fig. 10 and Para. [0064] teach wherein the time interval is beacon transmission interval (BTI) when establishing an initial link, and the time interval is an association beamforming training (A-BFT) when receiving sector sweep (SSW) feedback from the responder.).

Regarding claim 4:
As discussed above, Wang in view of Maltsev teaches all limitations in claim 1.
	Wang further teaches wherein at least one of the characteristics of the transmission sectors, observed by the second communication device or the third communication device, comprise at least one of a received signal strength indication (RSSI) (see, Wang: Para. [0050] teaches wherein the received signal power (i.e., RSSI) is considered for the selection of the best beam combinations.), signal-to-noise ratio (SNR) (see, Wang: Para. [0080] teaches wherein the characteristic of the transmission sectors comprises signal-to-noise ratio (SNR).), or signal-to- interference-and-noise ratio (SINR) (see, Wang: Para. [0010] teaches wherein the characteristic of the transmission sectors maybe base on SNIR.).

Regarding claim 6:
As discussed above, Wang in view of Maltsev teaches all limitations in claim 1.
	Wang further teaches wherein at least one of the sector used to receive the first transmission or the sector used to receive the second transmission is a highest ranked sector of the plurality of sectors (see, Wang: Para. [0052] teaches wherein “responder 502 feedbacks a set of selected TX sectors with good received signal quality to initiator 501”, and in turn, “initiator 501 transmits through one of selected TX sectors a number of training packets (corresponding to the number of RX sectors to be swept), while responder 502 sweeps through all the RX sectors.”; para. [0053] teaches wherein “In step 515, responder 502 feedbacks the best MIMO beam combinations to the initiator 501”, wherein the feedback is equivalent to the first transmission or the second transmission. Accordingly, the selected TX sectors of the initiator 501 (i.e., a plurality of transmit sectors with good received signal quality) are used to transmit training packets and are also used to receive the best MIMO beam combinations feedback from responder 502. Accordingly, one of the sectors used to receive the feedback (i.e., the first transmission or the second transmission) must be a highest ranked sector of the plurality of transmit sectors of the initiator.).

Regarding claim 7:
As discussed above, Wang in view of Maltsev teaches all limitations in claim 1.
	Wang further teaches wherein at least one of the first transmission or the second transmission is received during a modified sector sweep (SSW) frame, a SSW frame, a SSW feedback frame, or a SSW acknowledgement (ACK) frame (see, Wang: Fig. 10 and para. [0064] teach wherein “The best transmit sector is feedback to initiator via responder’s SSW frames (e.g., SSW frame 1010)”).

Regarding claim 8:
As discussed above, Wang in view of Maltsev teaches all limitations in claim 1.
	Maltsev further teaches wherein at least one of the first transmission or the second transmission is received during a beamforming training allocation (BTA) period (see, Maltsev: pages 8-11 teach wherein enhanced sector level sweep (SLS) and the responder’s transmission of SSW or short SSW packet are performed during a beamforming training allocation (BTA) period.).

Regarding claim 9:
As discussed above, Wang in view of Maltsev teaches all limitations in claim 8.
	Maltsev further teaches wherein information indicating a BTA period is provided to at least one of the second communication device or the third communication device in one of the plurality of beacon frames (see, Maltsev: page 7, Proposed enhanced SLS in BTI, “The TRN-R field can be appended to DMG Beacon frame”) or in an announcement frame transmitted during a data transmission interval (DTI) (see, Maltsev: page 8, Enhanced SLS in BTA, “the AP/PCP can allocate a special Beamforming training allocation in the DTI”).

Regarding claim 10:
	Wang discloses a first communication device (see, Wang: Fig. 2) comprising: a processor (Processor 203); a transmitter (Transceivers 215-218); and a receiver (Transceivers 215-218) configured to perform the method of claim 1. Therefore, claim 10 is rejected under similar rationale to claim 1.

Regarding claim 11:
Claim 11 is directed towards the apparatus of claim 10 that is further limited to perform the similar features to claim 2. As such, claim 11 is rejected under similar rationale to claim 2.

Regarding claim 12: 
Claim 12 is directed towards the apparatus of claim 10 that is further limited to perform the similar features to claim 3. As such, claim 12 is rejected under similar rationale to claim 3.

Regarding claim 13:
Claim 13 is directed towards the apparatus of claim 10 that is further limited to perform the similar features to claim 4. As such, claim 13 is rejected under similar rationale to claim 4.

Regarding claim 15:
Claim 15 is directed towards the apparatus of claim 10 that is further limited to perform the similar features to claim 6. As such, claim 15 is rejected under similar rationale to claim 6.

Regarding claim 16:
Claim 16 is directed towards the apparatus of claim 10 that is further limited to perform the similar features to claim 7. As such, claim 16 is rejected under similar rationale to claim 7.

Regarding claim 17:
Claim 17 is directed towards the apparatus of claim 10 that is further limited to perform the similar features to claim 8. As such, claim 17 is rejected under similar rationale to claim 8.

Regarding claim 18:
Claim 18 is directed towards the apparatus of claim 17 that is further limited to perform the similar features to claim 9. As such, claim 18 is rejected under similar rationale to claim 9.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Maltsev further in view of Jo et al. (US 2017//0070275 A1, hereinafter Jo).

Regarding claim 5:
As discussed above, Wang in view of Maltsev teaches all limitations in claim 4.
	Wang in view of Maltsev does not explicitly teach wherein at least one of the first transmission or the second transmission include the at least one of the received signal strength indication (RSSI), signal-to-noise ratio (SNR), or signal-to-interference-and-noise ratio (SINR).
	In the same field of endeavor, Jo teaches wherein at least one of the first transmission or the second transmission include the at least one of the received signal strength indication (RSSI), signal-to-noise ratio (SNR), or signal-to-interference-and-noise ratio (SINR) (see, Jo: para. [0026], “The STA2 as the responder may respond to a sector sweep message. The sector sweep message of the responder may be the SSW frame. The SSW frame may include information on a sector selected by the STA2. The SSW frame may further include feedback information on one or more sectors having best quality among sectors received by the STA2. The quality may include a signal to noise ratio (SNR) or a Signal-to-interference-plus-noise ratio (SINR).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Maltsev to include the teachings of Jo in order for multiple beamforming training  and selection of a sector and an antenna of a frame which has the best quality (see, Jo: Abstract and para. [0027]). 

Regarding claim 14:
Claim 14 is directed towards the apparatus of claim 13 that is further limited to perform the similar features to claim 5. As such, claim 14 is rejected under similar rationale to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471